           Case 1:20-cv-01020-RP Document 18 Filed 11/22/20 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

APRIL BALCOMBE-ANDERSON,                            §
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  §                    1:20-CV-1020-RP
                                                    §
TEVAS PHARMACEUTICALS USA,                          §
INC., et al.,                                       §
                                                    §
                Defendants.                         §

                                               ORDER

        Before the Court is Plaintiff April Balcombe-Anderson’s (“Balcombe-Anderson”) motion to

stay proceedings pending a decision by the judicial panel on the multidistrict litigation (“JPML”) on

Moving Plaintiff Latiesha Traylor’s (“Traylor”) motion to transfer and consolidate all pending

related federal matters throughout the district courts for coordinated pretrial proceedings (“MDL

Motion”). (Mot. Stay, Dkt. 4-1; MDL Motion, Dkt. 4-3). After reviewing the motion, as well as the

applicable law, the Court will grant the motion to stay.

                                      I.      BACKGROUND

        Balcombe-Anderson filed the instant case on October 6, 2020, against Defendants Teva

Pharmaceuticals USA, Inc., Teva Women’s Health, Inc., doing business as Teva Women’s Health,

LLC, Teva Women’s Health, LLC, The Cooper Companies, Inc., and Cooper Surgical, Inc.

(collectively “Defendants”), alleging negligence, gross negligence, design defect, manufacturing

defect, failure to warn, fraud, negligent misrepresentation, breach of express warranty, breach of

implied warranty, and violation of consumer protection laws for their production, and punitive

damages related to marketing and distributing the ParaGard Intrauterine Device (“ParaGard IUD”).

(Compl., Dkt. 1, at 11–40). This case is “one of at least fifty-five (55) actions currently pending

across the country where plaintiffs allege injuries resulting from use of the” ParaGard IUD. (Dkt. 4,

                                                    1
           Case 1:20-cv-01020-RP Document 18 Filed 11/22/20 Page 2 of 3



at 1). The MDL Motion seeks to have all the ParaGard Actions transferred to the United States

District Court for the Central District of California for consolidated pretrial proceedings, or, in the

alternative, to the Northern District of Georgia, or, in the alternative, to the Western District of

Missouri to resolve nine questions to fact common to all of the ParaGard Actions. (Dkt. 4-3, at 4).

        In her motion to stay, Balcombe-Anderson asks the Court to stay all pretrial proceedings in

the instant case until the JPML has ruled on the MDL Motion to transfer and consolidate. (Dkt. 4-1,

at 5). Defendants oppose transfer and consolidation by the JPML, and therefore, Defendants cannot

consent to a stay. (Resp. Mot. Stay, Dkt. 16).

                                     II.          LEGAL STANDARD

        A district court has the inherent power to stay proceedings, which is incidental to its power

to control the disposition of its docket. See Clinton v. Jones, 520 U.S. 681, 706 (1997); Landis v. N Am.

Co., 299 U.S. 248, 254-55 (1936); Wedgeworth v. Fibreboard Corp., 706 F.2d 541, 545 (5th Cir. 1983).

“The proponent of a stay bears the burden of establishing its need.” Clinton, 520 U.S. at 708. In

determining whether a stay is proper, the district court should consider three factors: (1) the

potential prejudice to the non-moving party; (2) the hardship and inequity to the moving party if the

action is not stayed; and (3) the judicial resources that would be saved by avoiding duplicative

litigation if the cases are in fact consolidated. See La. Stadium & Exposition Dist. v. Fin. Guar. Ins. Co.,

Civ. A. No. 09-CV-235, 2009 WL 926982, at * 1 (E.D. La. Apr. 2, 2009). When exercising its

discretion, the Court is “guided by the policies of justice and efficiency.” Boudreaux v. Metro. Life Ins.

Co., Civ. A. No. 95-CV-138, 1995 WL 83788, at *1 (E.D. La. Feb. 24, 1995).

                                           III.     DISCUSSION

        In support of her motion to stay, Balcombe-Anderson argues that a stay will (1) not unfairly

prejudice Defendants; (2) relieve Balcombe-Anderson of the hardship of engaging in “wasted

duplication of effort;” and (3) serve the interests of judicial economy and avoid inconsistent rulings


                                                      2
           Case 1:20-cv-01020-RP Document 18 Filed 11/22/20 Page 3 of 3



given that it is “unlikely the MDL motion [will be] denied.” (Dkt 4-1, at 3–5). The Court agrees.

Staying cases deadlines pending resolution a motion to transfer before a JPML is common among

district courts in this Circuit. See, e.g., Falgoust v. Microsoft Corp., No. 00-0779, 2000 WL 462919 (E.D.

La. Apr. 19, 2000) (stay of consideration of remand motion proper pending transfer to MDL);

Aikins v. Microsoft Corp., No. 0242, 2000 WL 310391 (E.D. La. Mar. 24, 2000) (pretrial proceedings,

including jurisdictional issues, stayed pending transfer to MDL); Tench v. Balcombe-Anderson Nat'l Life

Insurance Co., No. 99-C-5182, 1999 WL 1044923 (N.D. Ill. Nov. 12, 1999) (stay of proceedings

pending transfer to MDL, despite plaintiffs’ pending motion to remand); Boudreaux v. Metropolitan

Life Ins. Co., No. 95-138, 1995 WL 83788 (E.D. La. Feb. 24, 1995) (consideration of remand motion

stayed pending transfer to MDL Court). Given the likelihood that the JPML will grant the MDL

Motion, the lack of prejudice to Defendants, the avoidance of “duplication of effort” for both

parties, and the interests of judicial economy and consistency served by a stay, the Court finds that a

stay pending the JPML’s decision on the MDL Motion is warranted in this case.

                                        IV.     CONCLUSION

        For these reasons, IT IS ORDERED that this case is STAYED and all pending deadlines

and court settings are stayed until the JPML rules on the MDL Motion.

        IT IS FURTHER ORDERED that the parties file a status report or transfer motion

within seven (7) of the JPML’s ruling on the MDL motion.



        SIGNED on November 22, 2020.



                                                   _____________________________________
                                                   ROBERT PITMAN
                                                   UNITED STATES DISTRICT JUDGE




                                                     3
